Citation Nr: 0202148	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  98-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and H.J.D.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the legal custodian of the veteran who 
served on active duty from April 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied upon 
reconsideration the claim of entitlement to service 
connection for dysthymia and major depression as not well 
grounded.  The veteran submitted correspondence in September 
1997 sufficient to perfect a timely appeal as to this matter.

In November 1999, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The case was previously before the Board in March 2000 and 
December 2000 and was remanded to the RO for additional 
development.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal. 

3.  The veteran had a personality disorder during and after 
active service and she does not have a current chronic 
acquired psychiatric disorder related to service or VA 
treatment.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 C.F.R. § 3.303(c) (2001).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred in or aggravated by military service or VA 
treatment.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the statement of the case, the supplemental statements of the 
case, and the December 2000 Board decision adequately 
notified the appellant of the evidence necessary to 
substantiate the claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized medical records pertinent to the matter on appeal 
have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA examinations in June 1996, June 1999, 
and in January 2001.  The Board finds that evidence 
sufficient for an adequate determination of the matter on 
appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this decision.  Further 
development and further expending of VA's resources is not 
warranted.


Background

Service medical records show that an enlistment medical 
examination in January 1972 revealed a normal clinical 
psychiatric evaluation.  The veteran denied depression, 
excessive worry, or nervous trouble of any sort in her report 
of medical history.  A November 1972 medical record entry 
noted "nerves" and indicated a counseling session had been 
held.  

An August 1973 medical report noted the veteran wanted a 
transfer.  The examiner's impression was that the veteran was 
tense.  The treatment plan included a prescription for 
Librium.  An August 1973 report signed by the veteran's 
physician and a hospital commander noted that the veteran 
demonstrated a prominent character and behavior with marked 
features of immature personality manifested by 
hypersensitivity, poorly controlled hostility, and 
fluctuating emotional attitudes which impaired her judgment 
and interpersonal relationships.  A subsequent August 1973 
medical record entry noted the veteran wanted her Librium 
refilled and that she was not depressed.  Another report 
noted the veteran felt somewhat better and that her past 
paranoid tendencies were less of a problem.  A December 1973 
report noted the veteran desired a referral to the mental 
health clinic.

Service department hospital records dated in January 1974 
show the veteran was taken to the emergency room after taking 
10 - 10 milligram Librium tablets in a state of acute 
depression.  It was noted the veteran reported she felt 
persecuted by her job and her friends and felt unduly hassled 
by her superiors.  The examiner noted that close questioning 
revealed the overdose attempt was not truly suicidal but 
rather a desperate impulse.  She stated she did not want to 
kill herself but needed relief from her present situation and 
that she knew the dosage would not kill her.  The diagnosis 
was psychoneurosis, acute depressive type.  The examiner 
noted the veteran was not suicidal at that time and she was 
discharged to her barracks.

A subsequent January 1974 report noted the veteran appeared 
much happier and almost bubbly at times.  She stated she had 
become involved in a religious group and that her commander 
felt her work and attitude were improving.  She stated she 
felt sadness related to her previous boyfriend and the 
service member with whom she had experienced problems.  The 
examiner noted her affect was appropriate and that she seemed 
happy but was still mildly depressed.  A follow up report 
also dated in January 1974 noted that the veteran appeared 
quite happy and denied depression.  It was indicated that a 
mental health clinic officer stated he felt the veteran had 
elements of a hysterical personality disorder but that she 
had made marked strides in improvement.  No diagnosis was 
provided but the treatment plan noted that she would be seen 
as she deemed necessary.

A January 1974 medical consultation report signed by a 
psychiatric social worker and the chief of the mental health 
department noted that clinically the veteran's disorder was 
best described as a character and behavior disorder, 
hysterical type, chronic, moderate.  In a February 1974 
report the hospital commander recommended separation from 
service and noted the veteran had a character and behavior 
disorder defined as a chronic, moderate hysterical 
personality disorder.  

The veteran's March 1974 separation medical examination 
revealed a normal clinical psychiatric evaluation.  The 
examiner reported that the veteran attempted suicide on 
January 1, 1974, due to depression and personal problems, 
without complications or sequelae.  Service records dated in 
March 1974 show the veteran was discharged because of 
character and behavior disorders.

Private mental health center records dated in July 1975 show 
the veteran complained she was nervous, afraid, tense, 
anxious, paranoid, and was worried about losing her job.  It 
was noted that she was working as a dispatcher for the city 
police department.  The diagnosis was anxiety reaction in a 
passive-dependent personality disorder.  The examiner noted 
the veteran reported she took valium but only when she was 
upset.  Mental health center records dated in October 1981 
noted the veteran had a previous admission in July 1975 with 
a diagnosis of anxiety reaction in a passive-dependent 
personality disorder and that she was seen twice then failed 
to keep an appointment.  The examiner provided a diagnosis of 
schizoid or explosive personality disorder.  A February 1992 
private psychological testing report included an impression 
of possible borderline personality disorder.  

VA outpatient treatment records dated in June 1992 include a 
diagnosis of borderline personality disorder.  

Private mental health center records dated in May 1995 show a 
diagnosis of depressive disorder, not otherwise specified.  

A December 1995 VA medical report included the examiner's 
impression of a history of anxiety-depression.  

A June 1996 VA mental disorder examination based upon an 
interview with the veteran, psychological testing, and a 
review of the claims file found Axis I diagnoses of 
dysthymia, secondary to dysfunctional developmental history 
and Axis II personality factors, and recurrent major 
depression in partial remission.  An Axis II diagnosis of 
personality disorder, not otherwise specified, with prominent 
passive-dependent and borderline traits, was provided.  The 
examiner noted the Axis II diagnosis was the primary 
diagnosis.  It was also noted that diagnostic testing was 
consistent with a long history of symptoms of depression and 
dysthymia as well as some concomitant or associated anxiety 
symptoms; however, the examiner subsequently reported that 
the veteran presented a history of poor social adjustment 
which was more congruent with longstanding characterological 
problems suggestive of a personality disorder. 

On the occasion of a hearing on appeal in March 1997, the 
veteran and H.J.D. testified, in essence, that the veteran's 
present acquired psychiatric disorders were either onset 
during active service or were the result of sexual harassment 
she experienced at that time.  The veteran reported that she 
had been mentally abused but not physically abused during 
service.

VA medical records received in June 1999 show ongoing 
psychiatric treatment from January 1996 to May 1999 but 
provide no opinions as to the etiology of any present 
psychiatric disorder.  

A June 1999 VA mental disorders examination based upon an 
interview with the veteran, diagnostic testing, and a review 
of the medical chart and claims file found provisional Axis I 
diagnoses of dysthymia, secondary to dysfunctional 
developmental history and Axis II personality factors, and 
possible adverse medication effects, not otherwise specified.  
An Axis II diagnosis of personality disorder, not otherwise 
specified, was also provided.  It was the examiner opinion 
that the veteran seemed to be attempting to portray herself 
as much more impaired and dysfunctional but that the impact 
of current medication side-effects should be considered.  

A VA hospital discharge summary dated from July 16, 1999, to 
August 31, 1999, included diagnoses of adjustment disorder 
with mixed emotional features, bipolar disorder, depressed 
versus dysthymia, and personality disorder, not otherwise 
specified, with passive-dependent plus histrionic and 
borderline traits.  It was noted the veteran reported she had 
been discharged from service after a suicide attempt and had 
been given a diagnosis of personality disorder with emotional 
instability and that she complained of a long history of 
emotional problems with mood swings from depression to 
euphoria, anger, and difficulty with interpersonal 
relationships.  Hospital progress notes include diagnoses of 
depressive disorder and adjustment disorder without opinion 
as to etiology.  An August 31, 1999, report noted the veteran 
appeared to be mentally stable on her current medications.

At her personal hearing before the undersigned Board Member 
in November 1999 the veteran provided testimony concerning 
problems and medical treatment she had in service.  She 
stated, in essence, that the diagnosis of a personality 
disorder provided during active service was a misdiagnosis of 
the early manifestations of a bipolar disorder.  

In correspondence dated in July 2000 the veteran reiterated 
her claim and described problems she encountered during 
active service.  

During VA psychiatric examination in January 2001 the veteran 
reported that she had had trouble getting along in active 
service and that she had taken an overdose of a small amount 
of Librium that lead to her discharge.  The examiner noted 
the veteran apparently had a long history of difficulty with 
relationships and maladaptive behavior and some past problems 
with Valium and Ativan.  The examiner stated, however, that 
her present problems were not believed to be related to her 
medication side effects.  It was the examiner's opinion that 
the veteran had a long-term personality disorder and an 
agitative depression that seemed to be getting somewhat 
worse.  There was no evidence of a present bipolar disorder.

The examiner provided Axis I diagnoses of depression, not 
otherwise specified, and history of benzodiazepine 
dependence.  An Axis II diagnosis of personality disorder 
with histrionic and borderline traits was also provided.  It 
was noted that the claims file had been reviewed and that the 
veteran's present psychiatric disorders were not service 
related.  In a June 2001 addendum the examiner stated, in 
essence, that the veteran did not have any disabling side 
effects as a result of VA medical treatment.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  Service connection can also 
be granted for chronic diseases, including psychoses, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

VA regulations provide that in the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing preservice origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

VA law provides that when any veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).

A qualifying additional disability or death requires that the 
proximate cause of the disability or death was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
was an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151(a).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis

In this case, the Board finds that persuasive medical 
evidence demonstrates the veteran's acquired psychiatric 
disorder was not incurred in or aggravated by active service 
and has not been aggravated by VA treatment.  The Board notes 
that the June 1999 VA examiner raised the issue of a possible 
additional or aggravated psychiatric disorder as side effects 
of current medication.  However, the Board finds the 
January 2001 VA examiner's opinion is persuasive because it 
was based upon an examination of the veteran and a review of 
the evidence of record.  It was the examiner's opinion that 
the veteran had a long-standing personality disorder but that 
her present psychiatric disorders were not related to active 
service or a result of VA medical treatment.

Although records show the veteran received mental health 
treatment during and soon after service, the Board finds 
there is no evidence of a chronic psychiatric disorder at 
that time for which service connection may be granted.  The 
service 
department diagnoses of record indicate only acute depression 
and personality disorders.  The Board notes that personality 
disorders are not diseases or injuries within the meaning of 
applicable VA legislation.  See 38 C.F.R. § 3.303(c).

In addition, the Board finds there is no competent evidence 
demonstrating a nexus between diagnoses of record of 
dysthymia, major depression, or bipolar disorder and active 
service or mental health treatment during active service.  
There is also no medical evidence of a psychosis manifest to 
a degree of 10 percent or more within one year of the 
veteran's separation from active service.

The only evidence relating an acquired psychiatric disorder 
for which service connection may be granted to active service 
was provided by the veteran and H.J.D.  While they are 
competent to testify as to symptoms the veteran experiences, 
they are not shown to have the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, the Board must 
conclude that entitlement to service connection for an 
acquired psychiatric disorder is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 
 (1990).  In this case, the Board finds the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

